1

2

3
                                   UNITED STATES DISTRICT COURT
4
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    UNITED STATES OF AMERICA,                               1:06-cr-00365-LJO-BAM
7                                 Plaintiff,                 ORDER DENYING MOTION FOR
                                                             INTERNATIONAL TRAVEL (ECF NO.
8                         v.                                 402)
9    ABDUL MUNIEM MOHAMMED JAWAD,
10                                Defendant.
11

12

13           The Court has received the Defendant’s motion for permission for international travel. ECF No.

14 402. The Court also received the opposition by the Government. ECF No. 405. For the reasons stated in

15 the opposition, the motion is DENIED WITHOUT PREJUDICE.

16           The Clerk of Court is directed to serve a copy of this order on Defendant, who filed his motion

17 pro se.

18

19 IT IS SO ORDERED.

20      Dated:     November 19, 2019                         /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

                                                         1
